Title: Enclosure: Character Sketches of Orleans Residents, with Jefferson’s Notes, 1 July 1804
From: Jones, Evans and Delabigarre, Peter
To: Jefferson, Thomas


                  
                     
                        1.
                        No. 1st Mr Boree, A man of mean extraction, without abilities either natural or acquir’d, of some fortune, well connected, consequently of some weight in society, in which he lives, Though of none in the province at large—He is principally distinguishd by his vanity & a blind attatchment to the French Nation—
                     
                     
                        2.
                         No. 2d Mr Merieux; Resembles Mr Boree as to his birth and education, he is industrious enterprising & indefatigable in business, of which he has done a great deal, though he is not a Merchant, he is supposed to be Rich & wishes to be thought so, his character is far from being thought amiable, he is vain ostentatious & overbearing; & in his dealings said to entertain vague Ideas of meum & Tuum—For the weight he possesses in Society he is entirely indebted to a very large Capital of which he has the disposal As to country he will always give the preference to that in which he can make most money & Appear the greatest man—with this difference, that being born a Frenchman, like every other of that nation he would prefer the Interests of France on equal terms to those of any other people—
                     
                     
                        3.
                         No. 3d Mezange—This character may be drawn in a few words, He has much understanding and competent knowledge of the Laws & Customs by which this Country has been governd for these thirty years past; apparently attatchd to the Spanish Government, but in reality a Frenchman—he is plausible, cunning, designing & equal to Judas himself in point of perfidy; Such a man can never be esteem’d, but his talents especially for doing Mischief give him a certain degree of consequence in the country—
                     
                     
                        4. 5.
                        No 4 & 5th. Lanusse & Petit—Are men of tolerable understanding, plain moderate, & of good Reputation, having been long in business & being pretty well connected, they have acquir’d a certain degree of Respectability in Society—
                     
                     
                        6
                         No 6th Mr Faurie—Having done a great deal of commission business is naturally ranked amongst the first Merchants in N.O. Tho a Young Man, he is not deficient in point of understanding; he good Natur’d Sociable and fond of amusements—the most remarkable trait in his Character is furious devotion to France & her Interests—
                     
                     
                        7.
                        No 7th Mr Detrehan, is a sensible man Rich and of extensive connections; his Reputation is extremely fair, & his weight in the country considerable, in short he is one of the most Respectable men in the Province—
                     
                     
                        8.
                        No 8. Mr Dorsiere is a man of very little standing in the Society—his talents appear by no means Shining & he has neither Fortune or connections to give him weight, he has always passed for a very decent honest man which character he probably deserves,—
                     
                     
                     
                        9.
                        No 9. Mr Paysarey or Payfare; is a man of some consequence in the country which he seems to have acquird as Antiques do their value; he is honest & well disposed, but Ardent volatile & vain, he is possess’d of some knowledge but his extreme vivacity renders it of no value, If Ten thousand words & phrases cut out of as many Books should be all jumbled together without any Order or connection they would give so idea of Mr Ps mind—
                     
                     
                        10.
                        No 10 Mr. Fortier—This man is pretty Rich which added to a pretty extensive family connection gives him a consideration which neither his talents nor mode of life would have done. His understanding is much below mediocrity, but he may be honest, & is certainly hospitable—Eating & Drinking are his Fort—
                     
                     
                        11.
                        No 11 Mr Clouet, This Gentleman is of a respectable family of which he may be look’d upon as the head, tho he is a younger Brother, he is supposed by some to be Rich & is at least in possession of a good deal of property, his Education was bad but his Natural Understanding strong, Fond of amusements, but little delicate in his choice of them better fitted to a Military than Civil Walk in life—an extreme violence of disposition is the most prominent trait in his character, Attatchd to the Spanish government—
                     
                     
                        12.
                        No 12 Mr Pitot; is said to be a man of some information, but his vanity, his pedantry & arrogance render him disagreable to most people, He thinks the French the first of nations & himself the first French men—his consequence in Society is but small—No 13 Mr Lanthis—is Simply a Cutter of Capers—No 14 Mr Labattus—a plain quiet of good Reputation, but Slender abilities—No 15 Mr Duplessis A man of good natural understanding though of little education, Sober, industrious & thriving in business—No 16 Mr Cuitergue—does not want a tolerable degree of information, his circumstances are easy, his reputation good, & leads a quiet & private life, apparently free from the ambition of making a figure in public—No 17. Mr Chiappella—A beast in grain; without the smallest education talents or Respectability tho one of the Richest men in the Country— 
                     
                     
                        13.
                     
                     
                        14.
                     
                     
                        15
                              
                     
                     
                        16.
                              
                     
                     
                        17
                     
                     
                        18. 19
                        No 18 Mr Porée; a man of property but no way distinguishd—No 19 Mr Allard—a of quiet well meaning man of slender abilities but fair Reputation & well esteem’d—No 20th Mr Livandois junr. a Young man of some education & talents but extremely vain and Dogmatick, strongly attatchd to the Great Republic, His Father a mere Cypher—21 a quiet inoffensive old man, wealthy, respected & well connected but weak; 22d A man of considerable fortune & very good connections with a very tolerable understanding; principally distinguishd by his attatchment to France & mammon—23 Mr Breton Orgenois; A Rich planter well connected, of long standing & of some weight he passes for an Oracle where Apollo has few Temples, he is however a Respectable man—24 Cavelier; a young man of good Reputation out of whose abilities I am quite ignorant;—25 Gullote—A Stranger quite unknown to me & the Province in general. 26th Debuys—A merchant who has done some commission business of somewhat doubtful circumstances & very moderate Talents, his weight in the Society not great—27 Argoti—A man of good deal of information particularly in matters respecting the Spanish Laws & Government of doubtful morals. & much addicted to Gaming—28 Derbigny—A man (young) of talents but without fortune or connections Genteel, Sober & industrious, but not very generally esteemd—his principles not free from Suspicion, & much attatchd to his native Country—29 De La Hogue—Lately arrived in the country, of no sort of consequence, & not apparently enjoying the confidence of those who know him I do not—30 Soutier—A decent quiet man of good Reputation, & common understanding but of no weight in the Society—31 Girandeau—a person of very suspicious character & no Respectability—32d Mather—A very well disposed hospitable planter, of good understanding but unfortunate in his circumstances, his probity was never questiond but of late, his former partner accuses him of applying the joint Capital to his own use, but such charges are a frequently ill founded—33 & 34   Young men not particularly distinguish’d—35 Emery—Not in New Orleans—36 Ducouneaux—An insignificant babbling Creature—37   38 & 39. C. & H. the two worthies next to her execrable Rascals—40 Morgan A merchant of Reputation Not deficient in point of understanding—    
                     
                     
                     
                        20
                     
                     
                        21
                     
                     
                        22
                     
                     
                        23.
                     
                     
                        24
                     
                     
                        25
                     
                     
                        26
                     
                     
                        27.
                     
                     
                        28
                     
                     
                        29
                     
                     
                        30
                     
                     
                        31
                     
                     
                        32.
                     
                     
                        33. 34.
                     
                     
                        35.
                     
                     
                        36
                     
                     
                        37. 38 39.
                     
                     
                     
                        
                                 40.
                     
                     
                        41.
                        Mr Boreé, (Planter). he is rich & enterprising fond of agricultural improvements, however he is ignorant & destitute of any knowledge or talents relative to political or Civil government; of an high & assuming temper pluming himself upon a certain influence which he claims from his wealth; but upon the whole he is rather unpopular & is gerally hated by his Country men Creole Morals—
                     
                     
                        42.
                        Jean Meriere, Merchant—Man of a much neglected Education good luck & success in Trade have render’d him Self Sufficient, and rather haughty imperious & unpopular, Morals doubtful—Mr Marange Senr. Planter a man Tolerably well acquainted with French & Spanish Laws, he has been successively Clerk of the Court, Attorney & Counsellor under the French & Spanish Gov’ts. Phlegmatick, patient & conciliating, but possessed of a small share of influence over his Country men, Good Morals—
                     
                     
                        43.
                     
                     
                        44
                        Paul Lanusse Merchant; well acquainted with commercial business, but unfit for Political or Civil appointments; of a mild temper without Energy, rather inclined to dissimulation; Indifferent Morals
                     
                     
                        45.
                        Mr Petit, Merchant; Englishman born well informed, the friend of Order & public good, perfectly acquainted with all the Resources & Interests of the Province, friendly to the american Government active & energetick, in short a man of very influential character; Good Morals—
                     
                     
                        46.
                        Mr Faurie (Merchant) a man of Refin’d education, of mild & insinuating manners, having travelld through all the European countries he has acquired a great knowledge of mankind, & from the General esteem he enjoys may hereafter acquire a certain share of Influence; but he is not to be trusted immediately with important Offices by the american Government—pretty good morals
                     
                     
                        47.
                        Mr Detrihan (Planter) a well informed man, of mild & amiable Temper, possessed of the greatest share of influence among his Country men, more energetick & pleasing that of Mr Boree; Rich without ostentation, upright & virtuous—Mr Dorsiere, Merchant, a well informed mild & energetick, possess’d with sound & deliberate mind full of integrity, he is more friendly to the american Government being born in the mountains Swisserland, where in his cradle he imbibed principles of Liberty, he is the friend of Order & much attatchd to the welfare of this province, Upright & virtuous Morals—
                     
                     
                        48.
                     
                     
                        49.
                        Mr Paysarly (a retired merchant)—pretty well informed, but rather conceited and obstinate, talkative & fond of controversy, boasting of his small share of political abilities—dubious morals—
                     
                     
                        50.
                        Michael Fortier, Merchant—Rich. ignorant, Creole, rather hasty presumptuous, obstinate & intemperate, warm Friend of the Prefect Laussat, but without influence—no morals,—Mr Brugny de Clouet, Rich ignorant Creole, more fit for military appointment than a Civil post—a declar’d foe to Laussat, a friend to the A. Government,—NB. a man of great influence, Generally beloved & esteem’d by his Country men—Creole morals—Mr Pitot, Merchant tolerably well informed, but of low flattering disposition, a bosom friend of Boree possessed of no influence—pretty good morals—
                     
                     
                        51.
                     
                     
                        52.
                     
                     
                        53.
                        Mr Lanthois partner of Mr Pitot, an ordinary man, cunning & active but without any influence, tolerably disposed towards the american Government—indifferent morals—Mr Labattus Merchant, a man of very narrow abilities, uniting a great degree of Levity to a mild temper, & more fit to be govern’d than to govern others, indifferent morals.
                     
                     
                        54.
                     
                     
                        55.
                        Mr Francis Duplessis, (Mt) not destitute of information but an intrigueing man who will not hesitate about the means, whenever they can accomplish his designs. sober & good morals—
                     
                     
                        56.
                        Mr Cuisergue Retired Merchant)—well informed attatchd to good Order & Justice, rather Cosmopolite, than attatchd to any particular sort of Government—Good morals inclined to satire—Jerome Chiapella Merchant—Born in Genoa rich but deeply ignorant much devoted to the Spanish Govt, from which he Receivd many favours; however incapable of holding any Office—dubious morals
                     
                     
                        57.
                     
                     
                        58.
                        Thomas Poree, Planter. an ordinary man, mild & peaceable. true friend of Order & the public welfare—good morals—
                     
                     
                        59.
                        Mr Allard Senr, Planter—& formerly an Officer in the French service an ordinary character, a friend to order & well wisher of the province Tho. very little acquainted with political or civil affairs, Good morals
                     
                     
                        60
                        Mr  Livandais senr planter—Very ordinary man but without any influence—a great friend of the prefect Laussat indifferent morals—
                     
                     
                        61. 62
                        Livandais Junr. like his Father—Mr Prevost planter, formerly employd by the Spanish government but a man destitute of any sort of Talents—tolerable morals—Mr D’hebecont—School Master, formerly an officer in French Service, well informed, of mild & pleasing disposition, a great Friend of the american Government, well acquainted with the English language he is fit to fill any Civil or Military post he seems best fitted for the first—Upright & good morals—M De Breton Orgenois planter—a well informed man mild & peaceable, Rich & with good reputation—virtuous morals
                     
                     
                     
                        63.
                     
                     
                         64
                     
                     
                        65.
                        Mr Cavelier junr, a man of common abilities, but mild & Phlegmatick, he enjoys the general esteem of his country men & may in time fill up some civil Office—
                     
                     
                     
                        66.
                        N Bene, It would be needless to delineate here such merchant as have come from the US, the A Got. doubtless is well acquainted with them all—such as Messr Clark Jones &ca &ca—from further invistigation it seems Mr Clarke is rather an English man at heart, that he is unpopular & too assuming here. therefore it might be unwise to countenance at present his cunning & overbearing pretensions—
                     
                     
                        67.
                        Pierre a Guillot, formerly a Gentleman in the French Service a brave young officer, great diciplinarian, naturalized & american Citizen—he is active of an amiable & mild temper, well informed in military tactics but more particularly fit to command any corps of Cavalry, such as the intended Marechausséé for the Security of the City & plantations along the River. upright & virtuous morals—
                     
                     
                        68.
                        Gaspard Debuis. merchant—a well informed man of correct Judgement—active Magistrate; The friend of good order & the American Govt—upright & virtuous morals—Antonio Argoti, now president of the Municipality, tolerably well acquainted with the Spanish Laws, he was formerly a clerk & Attorney, & tho he is employ’d by the present Municipality he remains as prejudiced as ever in favor of the Spaniards; he cannot speak a word of English, he is rather stubborn & Self conceited, & finally unfit to hold any office under the american Government—Great Gambler & of very loose Morals—
                     
                     
                        69.
                     
                     
                        70.
                        Pre Derbigny, formerly Tutor now a clerk of the Court a man of some information, but a crouching cunning & artful Camelopard, ungrateful to the Spanish Govt by which he was employ’d, because a devoted Friend of Laussat & Boreé; in short dangerous & not to be trusted with any office, decent Morals—
                     
                     
                        71.
                        M. B. De La Hogue—late adventurer from St Domingo a crouching cunning Hypocrite, & a dangerous intriguer; the Friend & protegée of Boree, the crony of the abovementiond Derbigny—they go hand in hand & may be calld a complete pair, sober & temperate—
                     
                     
                        
                        List of all the most virtuous & eminent characters & the best qualified to Compose a Supreme Court of Justice, or to hold any civil Office in New Orleans under the American Govt.
                     
                     
                        72.
                        Mr Petits—drawn among the first portraits,
                     
                     
                        73.
                        Mr Eugene Dorsierere, one of the judges of common pleas
                     
                     
                        74.
                        Mr Gaspard Debuis also one of the Judges of Ditto—
                     
                     
                        75.
                        Mr Faurie—also drawn in first portraits
                     
                     
                        76.
                        Mr L Soulier, an honest Merchant & will informed man
                     
                     
                        77.
                        Mr Giraudeau, a well informed Planter &ca &ca—
                     
                     
                        
                                 
                              
                        List of the most Recommedable persons for military offices—
                     
                     
                        78 7980 8182 83 84
                        Pre A Guillot already drawn—33. years old—Domenique Bouligny, young Officer of merit & the son of a respectable planter—Mr Desilets, Mr Emery—Mr Marigny the eldest—Mr Ducourneaux a Planter
                     
                     
                  
                  [Notes by TJ:]
                           
                              
                              Borée. 1. 41. 84.
                           
                           
                              
                              Merieux. 2. 42. Eng.
                           
                           
                              
                              Mezange. 3. 43.
                           
                           
                              
                              Lanusse. 4. 44.
                           
			   
                           
                              *
                              Petit. 5. 45. 72. Eng. 98.
                           
                           
                              
                              Faurie. 6. 46. 75. Eng. 99. 112.
                           
                           
                              *
                              Detrehan. 7. 47. 85. 116
                           
                           
                              +
                              Dorsiere. 8. 48. 73. Eng. 94.
                           
                           
                              
                              Paysarey 9. 49.
                           
                           
                              
                              Fortier. 10. 50. Eng.
                           
                           
                              +
                              Clouet. 11. 51. 109
                           
                           
                              
                              Pitot. 12. 52. Eng. 100.
                           
                           
                              
                              Lanthois. 13. 53.
                           
                           
                              
                              Lavattus. 14. 54.
                           
                           
                              
                              Duplessis. 15. 55. Eng.
                           
                           
                              +
                              Cuisergue. 16. 56. 106.
                           
                           
                              
                              Chiapella. 17. 57.
                           
                           
                              
                              Porée. 18. 58
                           
                           
                              +
                              Allard. 19. 59.
                           
                           
                              
                              Livandois. junr. 20. 61.
                           
                           
                              
                              Livandois. senr. 21. 60.
                           
                           
                              +
                              Breton Orgenois. 23. 64. 105.
                           
                           
                              
                              Cavalier. 24. 65. Eng. Zenon & Anthony.
                           
                           
                              +
                              Gullote. 25. Guillot. 67. 78. 104.
                           
                           
                              +
                              Debuys. 26. 68. 74. Eng.
                           
                           
                              
                              Argoti. 27. 69.
                           
                           
                              
                              Derbigny. 28. 70. Eng. 115
                           
                           
                              
                              De la Hogue 29. 71.
                           
                           
                              
                              Soutier. 30 Soulier. 76.
                           
                           
                              
                              Girardeau. 31. 77.
                           
                           
                              
                              Mather. 32.
                           
                           
                              
                              Emery. 35. 82.
                           
                           
                              
                              Ducouneaux. 36. 84.
                           
                           
                              
                              Morgan. 40.
                           
                           
                              
                              Prevost. 62.
                           
                           
                              
                              D’hebevent, or D’hebecourt. 63.
                           
                           
                              
                              Clarke Danl. 66.
                           
                           
                              
                              Bouligny 79.
                           
                           
                              
                              Desilets. 81.
                           
                           
                              
                              Marigny 83.
                           
                           
                              
                              Poydras. 86. 113.
                           
                           
                              
                              Duplantier. 87. 114.
                           
                           
                              
                              Cantarelle. 88.
                           
                           
                              
                              Lavandois. senr. 89.
                           
                           
                              
                              Prevost. 90.
                           
                           
                              
                              Evan Jones 91. 118.
                           
                           
                              
                              Danl. Clarke 92.
                           
                           
                              
                              Dr. Mountague 93.
                           
                           
                              
                              Bellechasse. 95. 111.
                           
                           
                              
                              Dr. Dow. 96.
                           
                           
                              
                              Thos. Urquhart. 97. 110.
                           
                           
                              
                              Sauvé. 117.
                           
                           
                              
                              De la bigarre. 119.
                           
                           
                              
                              B. Morgan. 101.
                           
			   
                           
                              
                              George Pollock. 102.
                           
                           
                              
                              Beverley Chew. 103.
                           
                           
                              
                              Roman. 107.
                           
                           
                              
                              Wikoff. 108.
                           
                        
                  
                  These characters were drawn by Evan Jones who has resided 35. years at N. Orleans, and (*the 2d set perhaps) by Labigarre, who only visited the country for 6. or 9 months, but being of an inquisitive intriguing turn could learn much in that time; a Frenchman by birth but an American in all his partialities. he is a man of understanding, but of so so reputation, he married a Livingston, sells Antiseptic gas &c
                  *see 66. which being of the 2d. set, & speakg. of Jones, makes it probable he did not write it.
               